Citation Nr: 1243168	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-40 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1967 and from March 1972 to April 1986, to include a period of active service in the Republic of Vietnam.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision that, in pertinent part, declined to reopen a claim for service connection for a left shoulder disability on the basis that new and material evidence had not been received.  The Veteran timely appealed.

In June 2011, the Veteran testified during a hearing before the undersigned at the RO.

In April 2012, the Board reopened the claim of entitlement to service connection for a left shoulder disorder and remanded it for further development.


FINDING OF FACT

The preponderance of competent and credible objective evidence shows that a chronic left shoulder disorder was not demonstrated in-service, and that there is no nexus between the current left shoulder disorder and service.


CONCLUSION OF LAW

A chronic left shoulder disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2012).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

Here, there is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2006, June 2009, and May 2012 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In July 2006,  VA provided notice of how disability evaluations and effective dates are assigned.  The claim was readjudicated in a supplemental statement of the case issued in November 2012 , which was done pursuant in part to the April 2012 Board remand.

The Veteran filed claims for various disorders in July 2005, to include a claim to reopen a claim of entitlement to service connection for a left shoulder disorder.  The Board notes that the July 2006 correspondence did not specifically list the issue of the left shoulder disorder as one of the claims.  That letter, however, notified the appellant in general of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The claimant responded by submitting private medical records.  Therefore, this letter in essence notified the Veteran of the duty to assist with regard to the left shoulder claim, especially since the Board reopened the claim.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.

The RO obtained his VA treatment records, and the appellant did not identify any additional VA treatment in response to the May 2012 correspondence.  

The Veteran testified at the Board hearing that he had been treated at Kaiser Permanente for his left shoulder disorder.  Hearing transcript, page 14.  While he submitted some records from Kaiser Permanente, these records do not pertain to his left shoulder disorder.  He did not authorize the release of any records from Kaiser Permanente.  Moreover, at that hearing, he testified that he was being treated at Providence Physicians Group.  See id.  Pursuant to the Board's remand, in a May 2012 correspondence VA asked the claimant authorize the release of - or submit - the records from Providence Physicians Group.  The Veteran did not respond to the correspondence by submitting an authorization of release of records for Providence Physicians Group, nor did he submit records from that medical provider.  VA's duty to assist the Veteran is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  Rather, VA's duty is just what it states, a duty to assist, not a duty to prove a claim with the appellant only in a passive role.  If the claimant wants help, he cannot now passively wait when he has the ability - in this case the ability to authorize the release of relevant records from Kaiser Permanente and Providence Physicians Group - that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  Therefore, no further development with regard to obtaining any additional private treatment records is necessary.

Also, pursuant to the Board's remand, the Veteran underwent a VA examination in June 2012.  The June 2012 VA examiner addressed the etiology of the left shoulder disorder.

The May 2012 correspondence, the June 2012 VA examination report, and the November 2012 supplemental statement of the case demonstrate that the VA complied with the directives of the Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The RO attempted to obtain the Veteran's service treatment records from his first period of service.  In January 2009, the service department indicated that records from this period of service were unavailable.  The RO informed the appellant of the service department's finding in a June 2009 correspondence and told him that he should submit any service treatment records in his possession. 

VA has a heightened duty to assist the Veteran in developing his claim since the VA records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Governing law and regulations

When seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a).  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.

Analysis

The Board has reviewed the service and VA treatment records, as well as the VA examination report.  After considering all the evidence of record, the Board finds that the preponderance of competent and credible evidence shows that a chronic left shoulder disorder was not demonstrated in-service, and that there is no nexus between the current left shoulder disorder and service.  Moreover, the preponderance of the most probative and competent evidence is against finding a continuity of any left shoulder symptomatology since separation from active duty.

The service treatment records show in September 1981, the Veteran complained of left shoulder pain of four weeks' duration and the assessment was rotator cuff injury.  X-rays of the left shoulder were normal.  Later in September 1981, the assessment was subacromial bursitis.  In October 1981, the assessment was rotator cuff involvement.  In January 1982, the assessment was again bursitis.  In February 1982, it was noted that the appellant's shoulder was better.  On a "Report of Medical History" completed by the claimant in March 1983, he reported a painful or "trick" shoulder.  The examiner noted that the Veteran had recent problems with his left shoulder and was told of possible torn rotator cuff, but also bursitis and tendinitis with the last episode being in March 1982.  On physical examination, the left upper extremity was normal.  On a "Report of Medical History" completed by the appellant in May 1984, he reported a painful or "trick" shoulder.  The examiner noted that the Veteran had a history of left shoulder symptomatology that finally went away.  On physical examination, the left upper extremity was normal.  On a "Report of Medical History" completed by the claimant at the January 1986 separation examination, he reported a painful or "trick" shoulder.  The examiner noted that the Veteran had a history of left shoulder symptomatology that may have been bursitis or tendonitis.  On physical examination, the left upper extremity was normal.

At a June 1986 VA examination, the examiner opined that it was possible that the Veteran dislocated the left shoulder in service, but that this had not been a recurrent problem.  The examiner also noted that he complained of no pain that suggested significant degenerative joint disease. 

VA treatment records show a diagnosis in March 2007 of left shoulder tendonitis/bursitis, but no treating medical professional has related that diagnosis to the bursitis in active service.  Notes from an April 2007 VA phone appointment show that it was reported that the Veteran had had a history of similar problems regarding his left shoulder in 1980s, but the doctor did not specifically relate the current disorder to said problems.  

The June 2012 VA examiner made current diagnoses of impingement syndrome and rotator cuff tear.  He indicated that the Veteran had bursitis during service.  The June 2012 VA examiner opined that the current left shoulder disorder was less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  He stated that there was no evidence or real indication that the Veteran had a rotator cuff tear in service.  Although the examiner diagnosed current impingement syndrome along with impingement and bursitis in service, the examiner did not relate the current disorder to the diagnoses in service.  The examiner noted that the in-service impingement and bursitis responded well to treatment.  The examiner added that the 1986 VA examination was normal and that there was no recurrence of left shoulder symptomatology until 2004, 18 years after active service.  Based on that, he determined that the appellant had a couple of episodes of repetitive-motion-induced impingement syndrome in service that had not recurred until 2004.  The examiner concluded that there was no evidence that the 2004 episode was the same as those for which he was treated for in service and that it was less likely than not that the current disorders were related to the in-service bursitis.

As for continuity of symptomatology, the Veteran has claimed that he has had left shoulder symptomatology since active service and the Board recognizes that the claimant is competent to report this symptomatology.  However, in statements made during the course of examination and treatment, the Veteran has acknowledged on several occasions that he experienced a cessation of symptoms for a number of years following service until he experienced a recurrence in the early 2000's.  The Board finds these reports, which have been offered directly to health care providers, to be the most credible evidence of record as to the Veteran's history.  For this reason, the Board ultimately gives the greater weight to the June 2012 VA examiner's opinion who considered the Veteran's complaints but also compared and contrasted the nature of his in-service shoulder problems to his current disability.  As noted, that examiner concluded that it was unlikely that his current shoulder disability is related to service.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  For the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for a left shoulder disorder is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


